DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 10/18/2021. Claims 2-30 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12,15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16,17 of U.S. Patent No. 11,082,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 12 for instance is broader and generic to all that is recited in claim 16 of the US patent 11,082,101. That is, claim 12 is anticipated by claim 16 of the patent.



Present claim
U.S. Patent No. 11,082,101 claim
12. A transmitter configured to transmit wideband waveforms over a data link comprising a set of frequency channels that collectively spans a spectral band, the transmitter comprising: 
modulator circuitry configured to generate a first wideband waveform by modulating a stream of data bits for transmission, each bit spread across the first wideband waveform; 
filter circuitry configured to filter the first wideband waveform into a set of bandwidth segments; and 
synthesizer circuitry configured to transmit a second wideband waveform from a set of transmit antennas according to per-antenna beamforming weights, the second wideband waveform transmitted during a transmission time interval of the data link and generated by mapping the bandwidth segments to respective selected frequency channels, as selected from the set of frequency channels.























15.
16. An apparatus, comprising: 
a modulator configured to generate a first wideband waveform; 
an analyzer coupled with the modulator and configured to receive the first wideband waveform and generate a plurality of segments of a first wideband waveform, each segment having a same bandwidth; 
a mapper configured to map the plurality of segments to a plurality of channels; 
a replicator configured to generate a plurality of copies of each segment of the plurality of mapped segments, wherein each copy of a respective segment is associated with a corresponding antenna of a plurality of antennas for a transmission; 
a plurality of beamformers configured to apply respective sets of beamforming coefficients to the sets of copies for the mapped plurality of segments to obtain a plurality of component segments for each of the mapped plurality of segments, wherein the respective sets of beamforming coefficients for the mapped plurality of segments are based at least in part on channels of the plurality of channels for the mapping; 
a plurality of combiners, each combiner coupled with a beamformer of the plurality of beamformers and configured to combine the component segments associated with a respective antenna of the plurality of antennas into respective component wideband waveforms; and 
a transmitter backend coupled with the combiner and configured to transmit the transmission by transmitting each of the respective component wideband waveforms via a separate antenna of the plurality of antennas.
17.





Allowable Subject Matter
Claims 13,14,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-11,21-30 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of record fails to disclose, a system and method for  transmitting wideband waveforms over a data link comprising a set of frequency channels that collectively spans a spectral band, the method comprising: generating a first wideband waveform by modulating a stream of data bits for transmission, each bit spread across the first wideband waveform; filtering the first wideband waveform into a set of bandwidth segments; and transmitting a second wideband waveform from a set of transmit antennas according to per-antenna beamforming coefficients, the second wideband waveform transmitted during a transmission time interval of the data link and generated by mapping the bandwidth segments to respective selected frequency channels, as selected from the set of frequency channels; as in claims 2,12. The prior art also fails to disclose a system and method for a receiver configured to receive wideband waveforms over a data link comprising a set of frequency channels that collectively spans a spectral band, the receiver comprising: front-end circuitry configured to receive a first wideband waveform as an antenna-received signal at each receiver antenna among a set of receiver antennas, the first wideband waveform transmitted over the data link by a corresponding transmitter and having signal content mapped to selected frequency channels of the data link; analyzer circuitry configured to process each antenna-received signal to obtain a plurality of bandwidth segments corresponding to at least the selected frequency channels of the data link and combine corresponding ones among the pluralities of bandwidth segments according to per-antenna beamforming coefficients, to obtain combined bandwidth segments; synthesizer circuitry configured to generate a second wideband waveform based on the combined bandwidth segments; and demodulation circuitry configured to demodulate the second wideband waveform to obtain information bits conveyed in the first wideband waveform; as in claims 21,28.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray (US 11,217,889) discloses a system and method to optimize beams for phased array antennas.
Lee (US 2019/0379882) discloses method and apparatus for an anvanced radio system.
Davydov et al. (US 2019/0364556) discloses a Quasi colocation for antenna ports in new radio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631